[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The court finds that this action is a duplicate action. The initial action was appealed to the Appellate Court by the plaintiff after he was affirmed by the lower court. During trial, the plaintiff made a lapsus linguae that verified the fact that the action was being heard by the Appellate Court. Because of this situation, the court is left in limbo until the Appellate Decision has been rendered.
BY THE COURT,
Philip E. Mancini, Jr. Judge Trial Referee